Exhibit 10.34

AMENDMENT TO THE

INGERSOLL-RAND COMPANY

MANAGEMENT INCENTIVE UNIT PLAN

WHEREAS, Ingersoll-Rand Company (the “Company”) maintains the Ingersoll-Rand
Company Management Incentive Unit Plan (the “Plan”) to provide benefits to
certain individuals employed by the Company and its subsidiaries; and

WHEREAS, no Management Incentive Unit Award has been made under the Plan since
1990, and all previously unvested awards under the Plan became vested on
January 1, 2003; and

WHEREAS, under Article XV of the Plan, the Company has reserved the right to
amend or terminate the Plan at any time;

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
delegated authority to Administration Committee of the Company’s non-qualified
defined contribution plans (the Non-Qualified DC Plans) authority to approve
non-material amendments to Non-Qualified DC Plans, including the Plan;

WHEREAS, the Plan was amended on December 22, 2008 to ensure compliance with
Section 409A of the Internal Revenue Code (the “409A Amendment”);

WHEREAS, the 409A Amendment contained a “scrivener’s error” mistakenly providing
that no further cash payments and Dividend Accruals would be credited to
Participant’s accounts after December 31, 2008; and

WHERAS the Administration Committee desires to amend the Plan to correct the
aforesaid “scrivener’s error”;

NOW, THEREFORE, the Plan is hereby amended, effective December 31, 2008 to
provide that the following language as set forth in the 409A Amendment shall be
deleted in its entirety and have no effect:

No additional cash payments shall be made to any Participant pursuant to Article
VI of the Plan, and no Dividend Equivalents shall be credited to any
Participant’s account in the Incentive Ledger pursuant to the first sentence of
Article VIII(a) of the Plan, with respect to any dividend declared on the stock
of Ingersoll-Rand Company Limited after December 31, 2008. The foregoing shall
not affect any Participant’s right to have dividends with respect to Common
Stock Equivalents that were credited to the Participant’s account on
December 31, 2008 credited in the form of additional Common Stock Equivalents
after December 31, 2008.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the members of the Administration Committee have caused this
amendment to be executed on this 5th day of June, 2009.

 

ADMINISTRATION COMMITTEE OF THE INGERSOLL-RAND COMPANY MANAGEMENT INCENTIVE UNIT
PLAN By:   /s/ Jeffrey Blair   Jeffrey Blair By:   /s/ Paul Henry   Paul Henry
By:   /s/ Ben Lei   Ben Lei By:   /s/ Joanne Maughan   Joanne Maughan By:   /s/
William Murray   William Murray By:   /s/ Constance Roseler   Constance Roseler

 

- 2 -